Citation Nr: 1044392	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for muscle fatigue, shakes, 
and twitching, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for right hip pain, claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for upper back (cervical) 
pain, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for bowel problems, claimed 
as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, claimed as 
due to an undiagnosed illness.

6.  Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for a facial skin disorder, 
claimed as directly related to active duty service.  

8.  Entitlement to service connection for multiple sclerosis 
(MS).

9.  Entitlement to service connection for a right hip disorder, 
claimed on a direct basis and as secondary to MS.

10.  Entitlement to service connection for a cervical spine 
disorder, claimed on a direct basis and as secondary to MS.

11.  Entitlement to service connection for bowel disorder, 
claimed on a direct basis and as secondary to MS.

12.  Entitlement to service connection for a headache disorder, 
claimed on a direct basis and as secondary to MS.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1988 to May 1994.  Service in Southwest Asia during the 
Persian Gulf War, and receipt of the Combat Infantryman Badge is 
reflected in the record.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, in part, denied the Veteran's 
undiagnosed illness service-connection claims.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the St. Petersburg RO in 
April 2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

At the April 2010 hearing, the Veteran submitted additional 
evidence and argument directly to the Board, accompanied by a 
written waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

As discussed in more detail below, the evidence of record does 
not reflect that the Veteran's current symptomatology [to include 
muscle fatigue, shakes, twitching, right hip pain, upper back 
pain, bowel problems, headaches, and facial skin rashes] resulted 
from a service-related undiagnosed disability, as defined by the 
regulations in 38 C.F.R. § 3.317.  Indeed, the evidence 
demonstrates that the Veteran's multiple symptoms are in fact 
manifestations of separate diagnosed disabilities.  Although a 
presumption of service-connection for the claimed symptomatology 
under the provisions of 38 C.F.R. § 3.317 is not warranted in 
this case, the Board notes that the Veteran is not precluded from 
establishing service connection for a disease averred to be 
related to Gulf War service, as long as there is proof of such 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In this regard, and in light of the Veteran's recent 
testimony, the Board has added service-connection claims for each 
of the Veteran's diagnosed disabilities, to include consideration 
of whether such disabilities are secondary to his MS.  

Referred issue

At the April 2010 hearing, the Veteran indicated that he is 
unable to work based on his current fatigue symptomatology.  See 
the April 2010 hearing transcript, page 6.  Accordingly, it 
appears that the Veteran has made an informal claim of 
entitlement to total disability based upon individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  To the Board's knowledge, the RO has yet to 
adjudicate this issue.  This matter is therefore referred to the 
RO for appropriate action.

The Veteran's MS, right hip disorder, cervical spine disorder, 
bowel disorder and headache disorder claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran has a 
current diagnosis of MS, manifesting in muscle fatigue, shakes 
and twitching.

2.  The evidence of record demonstrates that the Veteran has a 
current diagnosis of sclerosis of the right femoral head, 
manifesting in right hip pain.

3.  The evidence of record demonstrates that the Veteran has a 
current diagnoses of chronic cervical strain, degenerative joint 
disease of the cervical spine, and degenerative disc disease of 
the cervical spine, manifesting in upper back (cervical) pain and 
fatigue.

4.  The evidence of record demonstrates that the Veteran has a 
current diagnosis of functional diarrhea, manifesting in bowel 
problems.

5.  The evidence of record demonstrates that the Veteran has a 
diagnosed headache disorder that is muscular/vascular in nature.
6.  The evidence of record demonstrates that the Veteran has a 
diagnosed skin disorder affecting his face, which includes tinea 
versicolor and seborrhea.

7.  The evidence of record demonstrates that the Veteran's 
current facial skin disability had its onset in active duty 
military service, and manifested in continuous symptoms to the 
present day.


CONCLUSIONS OF LAW

1.  The Veteran's muscle fatigue, shakes, and twitching are not 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 
1131 (West 2002);            38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2010).

2.  The Veteran's right hip pain is not due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

3.  The Veteran's upper back (cervical) pain and fatigue is not 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 
1131 (West 2002);            38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2010).

4.  The Veteran's bowel problems are not due to an undiagnosed 
illness.                38 U.S.C.A. §§ 1110, 1112, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

5.  The Veteran's headaches are not due to an undiagnosed 
illness.  38 U.S.C.A.     §§ 1110, 1112, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

6.  The Veteran's skin disorder is not due to an undiagnosed 
illness.  38 U.S.C.A.  §§ 1110, 1112, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

7.  Resolving all doubt in favor of the Veteran, a skin disorder 
was incurred during active duty military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002);         38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he currently experiences multiple 
symptoms [to include muscle fatigue, shakes, twitching, right hip 
pain, neck pain, bowel problems, headaches, and a skin disorder] 
that he attributes to an undiagnosed illness caused by his 
service in Southwest Asia during the Persian Gulf War.  As 
discussed elsewhere in this decision, the Board is remanding the 
Veteran's remaining service-connection claims for further 
procedural and evidentiary development. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).  

Regarding the Veteran's undiagnosed illness claims, the record 
reflects that the originating agency provided the Veteran with 
the notice required under the VCAA and under Dingess by letters 
mailed in October 2007 and April 2008.  Subsequently, in August 
2008, the RO adjudicated these claims in the first instance.  
Thus, it is clear that the Veteran received complete VCAA notice 
prior to the RO's initial adjudication of his undiagnosed illness 
claims in August 2008.  As such, there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision as to 
the undiagnosed illness claims only.  The Board notes in passing 
that, following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's undiagnosed illness claims in 
November 2008 and July 2009.  

The Board also adds that it is granting the Veteran's service-
connection claim for a skin disorder based on a theory of 
continuity of symptoms, but not as due to an undiagnosed illness.  
The Board need not discuss in detail the sufficiency of the VCAA 
notice letters as they pertain to the Veteran's skin disorder in 
light of the fact that the Board is granting the Veteran's 
claim.  Any potential error on the part of VA in complying with 
the provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.  With respect 
to the disability evaluation and effective date elements of the 
claim, such matters will be addressed by the agency of original 
jurisdiction (AOJ) once this decision is implemented.

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records, service personnel records, and post-
service VA and private treatment records have been obtained.  
Additionally, the Veteran has submitted multiple Internet 
printouts, his own lay statements, and the lay statements of 
various friends and family, which are now associated with his 
claims folder.  

The Board acknowledges the Veteran's hearing testimony indicating 
that there may be VA medical reports pertaining to his recent 
treatment for MS that are not currently of record.  See the April 
2010 hearing transcript, pages 16 and 17.  Indeed, as discussed 
in the REMAND section below, the Board is instructing the agency 
of original jurisdiction to obtain any updated VA treatment 
reports that are not currently of record so that a decision on 
the merits can be made as to the Veteran's other direct and 
secondary service-connection claims.  Crucially however, with 
respect to the Veteran's undiagnosed illness claims alone, 
obtaining updated treatment records is unnecessary because the 
records would not provide any more pertinent information than is 
already associated with the claims file.  As will be explained 
below, the medical evidence currently of record already reflects 
that the Veteran's current symptoms of muscle fatigue, shakes, 
twitching, hip pain, neck pain, bowel problems, headaches, and 
skin problems are in fact manifestations of separate diagnosed 
disabilities, and are by definition not manifestations of an 
"undiagnosed" illness.  Thus, there is no medically unexplained 
chronic multisymptom illness that could be due to his Gulf War 
service.

With respect to the VA examinations conducted in conjunction with 
this appeal, the Board observes that the findings contained 
therein are more than adequate to adjudicate the Veteran's 
undiagnosed illness claims.  The Veteran was provided with a VA 
Gulf War Guidelines examination in July 2008, and a VA joints 
examination in June 2009.  The examination reports reflect that 
each examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
examination, and rendered appropriate diagnoses consistent with 
the other evidence of record.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining VA examinations or 
opinions concerning the issues on appeal have been met.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 
(2007). 
In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of these issues has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and non prejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative, 
and testified before the undersigned in April 2010. 

Accordingly, the Board will address the claims on appeal.

Undiagnosed illness claims

Relevant law and regulations

Service connection may be established for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval, or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1) (West 
2002); 38 C.F.R.                    § 3.317(a)(1) (2010).

A "qualifying chronic disability" includes: (A) an undiagnosed 
illness; (B) a medically unexplained chronic multisymptom 
illness, such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption of 
service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i) (2010).  Effective October 7, 2010, VA 
adjudicators have the authority to determine on a case-by-case 
basis, whether additional diseases other than chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome meet the 
criteria of paragraph (a)(2)(ii) of 38 C.F.R. § 3.317, and 
therefore can be considered to be medically unexplained chronic 
multi-symptom illnesses.  See 75 Fed. Reg. 61995-96 (Oct. 7, 
2010) [removing the provision located formerly at 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that reserved such authority to the 
Secretary alone].  

Among the requirements for service connection for a disability 
due to an undiagnosed illness is that such disability, by 
history, physical examination, and laboratory tests, cannot be 
attributed to any known clinical diagnosis.  38 C.F.R.      § 
3.317(a)(1)(ii).  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been 
attributed to a known clinical diagnosis in the particular 
veteran's case being considered, service connection may not be 
provided under the specific provisions pertaining to Persian Gulf 
veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998). 

Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for muscle fatigue, 
shakes, twitching, right hip pain, neck pain, bowel problems, 
headaches and/or a skin disorder as due to an undiagnosed 
illness.  

Crucially, each of the Veteran's above-referenced symptoms have 
been medically ascribed to a diagnosed medical disability.  
Indeed, the July 2008 VA examiner specifically noted that the 
Veteran's fatigue, shakes and twitching were associated with his 
recent diagnosis of MS.  See the July 2008 VA examiner's report, 
page 28.  
Other relevant diagnoses included sclerosis and degenerative 
changes of the right femoral head, causing right hip pain; 
chronic cervical strain and degenerative joint and disc disease 
of the cervical spine, causing neck pain and muscle fatigue; 
functional diarrhea, causing bowel problems; muscular/vascular 
headaches; and tinea versicolor and seborrhea, affecting the 
Veteran's facial skin.  See id., pages 3, 6, 9, 13, and 29.  

Indeed, after a complete physical examination, the July 2008 VA 
examiner concluded that there was no indication that the Veteran 
had an "undiagnosed illness."  See id., page 30.  Crucially, no 
medical evidence of record contradicts the findings of the July 
2008 VA examiner.

Thus, because each of the Veteran's described symptoms have been 
medically associated with diagnosed disabilities, there is no 
evidence of record indicating the presence of a medically 
unexplained chronic multisymptom illness due to his Gulf War 
service.  Accordingly, the Veteran's service-connection claims 
for muscle fatigue, shakes, twitching, right hip pain, neck pain, 
bowel problems, headaches and/or a skin disorder as due to an 
undiagnosed illness must each be denied.

The Board adds that although service-connection under the 
provisions of 38 C.F.R. § 3.317 is not warranted in this case, 
the Veteran is not precluded from establishing service connection 
for a disease averred to be related to Gulf War service, as long 
as there is proof of such direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Indeed, the Veteran has advanced 
argument to this end, which will be addressed in the REMAND 
portion of this decision below.

Facial skin disorder claim

Relevant law and regulations

In general, service connection may be granted for a disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted for 
a disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2010).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran asserts that his current facial skin 
disorder had its onset in, or is related to his active duty 
military service.

As noted above, in order to establish service connection for the 
claimed disorder on a direct basis, there must be (1) evidence of 
a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
relationship or nexus between the two.  See Hickson, 12 Vet. App. 
at 253.  

With respect to Hickson element (1), it is undisputed that the 
Veteran currently has a skin disorder affecting his face-namely, 
tinea versicolor and seborrhea.             See the July 2008 VA 
examiner's report, page 3.  A prior VA dermatology report shows 
that the Veteran received treatment for "hypopigmented, sharply 
marginated, scaling macules involving the face and scalp" in 
2005.  See the Veteran's December 23, 2005 VA Dermatology 
Consult.  Accordingly, current diagnosis is demonstrated.  
Hickson element (1) is therefore satisfied.  

With respect to Hickson element (2), the Board initially notes 
that the Veteran's examination upon enlistment indicated a 
"normal" clinical evaluation of the Veteran's skin in 1988.  
The Veteran reported no previous skin diseases on his Report of 
Medical History at that time.  Subsequent service treatment 
records note that the Veteran received treatment for dermatitis 
in December 1989 after "coming out of [the] field" with 
blisters and itching.  See the Veteran's December 6, 1989 
Screening Note of Acute Medical Care.  Further, upon separation 
from service in 1994, the Veteran specifically noted that he had 
psoriasis of the face since 1989, that "still occurs."  The 
physician's summary at the bottom of the Veteran's report 
specified that the Veteran had "eczema."  See the Veteran's 
April 1994 Report of Medical History.  Based on this evidence, it 
is clear that the Veteran had a skin disease affecting his face 
upon separation from service in 1994.  Hickson element (2), in-
service disease or injury, is therefore satisfied as well.  

With respect to crucial Hickson element (3), nexus or 
relationship, there is no medical evidence of record linking the 
Veteran's current skin disorder with his active duty service.  
Pertinently however, the Board finds the Veteran's facial skin 
disorder claim may be granted based on evidence of continuity of 
symptomatology.  Although the Veteran does not specifically 
assert that he has had a facial skin disorder since his 
separation from service in 1994, the medical evidence of record 
clearly indicates that such a disorder existed at that time.  In 
a May 2010 statement to the VA, the Veteran indicated that he has 
had a his facial skin rash since 1999.  As noted above, the 
Veteran sought treatment for his rashes from the VA in 2005, and 
reported that such were "intermittent" to the July 2008 VA 
examiner.  The Veteran is certainly competent to testify as to 
his own observable symptomatology [see Barr v. Nicholson, 21 Vet. 
App. 303 (2007)], and in light of the corroborating evidence of a 
skin disorder affecting the Veteran's face during service and 
intermittent treatment thereafter to the present day, the Board 
finds the Veteran's assertions to be credible as well.  

In light of the Veteran's competent and credible testimony, in 
conjunction with the supporting medical evidence described above, 
the Board resolves all doubt in favor of the Veteran and finds 
that the evidence of record as a whole reflects that the 
Veteran's current facial skin disorder had its onset in, or is 
otherwise related to his active duty military service.  
Accordingly, Hickson element (3) is met, and the benefit sought 
on appeal is granted.


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for muscle fatigue, shakes, and twitching as 
due to an undiagnosed illness is denied.

Service connection for right hip pain as due to an undiagnosed 
illness is denied.

Service connection for upper back (cervical) pain as due to an 
undiagnosed illness is denied.

Service connection for bowel problems as due to an undiagnosed 
illness is denied.

Service connection for headaches as due to an undiagnosed illness 
is denied.

Service connection for a facial skin disorder as due to an 
undiagnosed illness is denied.

Service connection for a facial skin disorder as due directly to 
service, to include tinea versicolor and seborrhea, is granted.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues currently on appeal must be remanded for further 
procedural and evidentiary development.  

Service-connection claim for multiple sclerosis (MS)

In April 2010, just prior to his personal hearing, the Veteran 
called the RO and indicated he wished to open a claim of 
entitlement to service-connection for MS.  See the Veteran's 
April 2010 Report of General Information.  At the April 2010 
hearing, the Veteran asserted that he experienced chemical 
exposure during Desert Storm that caused him to develop MS.  See 
the April 2010 hearing transcript, page 4.  To date, the agency 
of original jurisdiction (AOJ) has not adjudicated the Veteran's 
service-connection claim for MS.  

The Board does not have jurisdiction over issues not yet 
adjudicated by the RO, and therefore has no authority to decide 
the Veteran's MS claim in the first instance.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995); see also In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997).  However, for the sake of 
clarity and expediency, the issue has been included in the 
Board's REMAND so that the AOJ may promptly develop and 
adjudicate the Veteran's MS claim.  As will be discussed below, 
the outcome of the Veteran's MS claim may impact the final 
dispositions of the other issues that remain on appeal.  To avoid 
piecemeal decision-making, the Board therefore remands the 
Veteran's MS claim for complete adjudication by the RO in the 
first instance.  

Service-connection claims for a right hip disability, a cervical 
spine disability, a bowel disorder, and a headache disorder

As discussed above, the Veteran does not have a current 
undiagnosed illness that is related to his service during the 
Gulf War.  However, the Veteran may establish service connection 
for a disease averred to be related to Gulf War service, as long 
as there is proof of such direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

In this case, the medical evidence demonstrates that the Veteran 
currently has a right hip disorder [sclerosis of the femoral 
head], a cervical spine disorder [chronic strain, degenerative 
joint and disc disease], a bowel disorder [functional diarrhea], 
and a headache disorder [muscular/vascular headaches].  The 
Veteran's symptoms of muscle fatigue, shakes and twitching have 
already been medically ascribed to the Veteran's MS by the July 
2008 VA examiner.  Thus, the AOJ will consider this MS 
symptomatology when it adjudicates the Veteran's service-
connection claim for MS in the first instance, as instructed by 
the Board immediately above.  

The Veteran contends that his current hip, cervical spine, bowel, 
and headache disabilities are either directly due to various 
chemical exposures during his Gulf War service [see the Veteran's 
April 2010 "Guide for Appeal"], or secondary to his recently 
diagnosed MS [see the April 2010 hearing transcript, page 4 
(alleging that his disabilities could be symptoms of his MS)].  
As alluded to above, these claims are inextricably intertwined 
with the Veteran's service-connection claim for MS.  In other 
words, if service connection is granted or denied for MS, such 
may impact the Veteran's right hip, cervical spine, bowel 
disorder, and headache disorder claims.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  Action on these claims is therefore deferred.

The Board additionally notes that the Veteran was not informed of 
the evidentiary requirements for secondary service connection, to 
include evidence that the Veteran's "service-connected 
disability either caused or aggravated [his] additional 
disability."  Accordingly, VCAA notice that is specific to the 
Veteran's secondary service-connection claims must be sent to the 
Veteran.  

Finally, the Board notes that the Veteran believes there are 
outstanding VA treatment records relating to his claimed 
disabilities, dated more recently than 2008, that are not 
currently in the claims file.  See the April 2010 hearing 
transcript, pages 16 and 17.   It is the duty of the VA to assist 
a veteran in obtaining records from Federal agencies, including 
VA Medical Centers.  See 38 U.S.C.A § 5103A (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any 
outstanding VA treatment reports relevant to the Veteran's claims 
should be obtained.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The VBA should furnish a VCAA notice 
letter to the Veteran, with a copy to his 
representative, outlining the evidentiary 
requirements for secondary service 
connection.

2.  VBA should also contact the Veteran 
and request
that he identify any additional medical 
treatment he has received for his claimed 
disabilities.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not already in the 
record on appeal, to include VA treatment 
reports dating later than 2008.  Efforts 
to obtain these records should be 
memorialized in the Veteran's VA claims 
folder.  

3.  VBA should fully develop and 
adjudicate the Veteran's service-
connection claim for MS.  In the event the 
claim is denied, the Veteran may initiate 
an appeal of the that decision by filing a 
timely Notice of Disagreement.  Following 
the issuance of a Statement of the Case by 
the AOJ, the Veteran may perfect an appeal 
by filing a timely VA Form 9 [Appeal to 
Board of Veterans' Appeals] with VA.  38 
C.F.R. § 20.302 (2010).   

4.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary [to include 
obtaining verification of in-service 
chemical exposure, and/or scheduling the 
Veteran for VA examinations, if 
necessary], the VBA should readjudicate 
the Veteran's right hip, cervical spine, 
bowel disorder, and headache disorder 
claims on both a direct and secondary 
basis.  If the claims are denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


